Citation Nr: 1505017	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance.  

2.  Entitlement to death benefits, to include dependency and indemnity compensation benefits (DIC), nonservice-connected death pension benefits, and accrued benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from December 1956 to November 1957.  The Veteran died in February 2012; the appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of administrative decisions of June 2012 and July 2012 of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2012 decision denied entitlement to burial benefits, and the July 2012 decision denied entitlement to death benefits.  

The issue of entitlement to death benefits (to include DIC benefits, nonservice-connected death pension benefits, and accrued benefits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in February 2012.  At the time of his death, the Veteran was not service connected for any disease or disability.  

2.  The Veteran's death occurred at a private hospital facility, and there is no evidence that he died during or following transportation from a VA facility.  

3.  At the time of his death, the Veteran was not in receipt of VA disability compensation or pension, nor has it been suggested that, for the receipt of military retirement pay, he would have been in receipt of compensation.  

4.  At the time of his death, the Veteran had no pending claims for VA disability compensation of pension.

5.  The Veteran did not serve during a period of wartime, and his body is not being held by a State.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014); 38 C.F.R. §§ 3.1600-3.1612 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The resolution of the issue here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  As such, the VCAA is inapplicable with respect to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason, 16 Vet. App. at 129; VAOPGCPREC 5-2004 (June 23, 2004).


II.  Entitlement to Burial Benefits 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  Further, on her April 2012 claim for burial benefits, the appellant indicated that the Veteran's death was not service-connected.  There is also no evidence suggesting a link between the Veteran's death and his active service.  Thus, only the nonservice-connected burial benefits regulations are for potential application, and service-connected burial benefits are not warranted.  

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2013).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706.  

The facts of this case are not in dispute.  The Veteran died on February [redacted], 2012, at the Southeastern Regional Medical Center in Lumberton, North Carolina.  His death certificate lists his immediate cause of death as cardiac arrest, with contributing causes of coronary artery disease and generalized atherosclerosis.  

At the time of his death, the Veteran was not in receipt of pension or compensation, he did not have a claim for benefits pending, and his body was not held by a state due to a lack of next of kin.  There is also no evidence that the Veteran would have been receiving disability compensation but for the receipt of military retired pay.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits, and because the Veteran did not have a claim pending at the time of his death.  The Veteran did not serve during a period of war, and there is no evidence that his body was held by a State, this fact alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b) (2013).

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b).

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013), or 38 C.F.R. § 3.1706.

The appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600(f)(1) (2013); 38 C.F.R. § 3.1707 (2014).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.

ORDER

Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance, is denied.  


REMAND

The RO denied the appellant's claim for death benefits in July 2012.  In her December 2012 substantive appeal for the issue of entitlement to burial benefits, the appellant stated that there were many things about the claim process that she did not understand.  While she expressed disagreement with the burial benefits claim, she also voiced general disagreement with the claim process in general.

Subsequently, in an April 2013 letter, the RO stated that it had received her "notice of disagreement."  As the issue of entitlement to burial benefits had already been addressed by an earlier statement of the case, the phrase "notice of disagreement" could only be referring to the appellant's claim for death benefits.  

In an effort to resolve all outstanding claims, and granting the appellant all benefit of the doubt, the Board interprets her December 2012 substantive appeal to be a notice of disagreement with the July 2012 denial of death benefits, a finding that is particularly important in light of the April 2013 notice she received.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for the appellant's death benefits claim, the claim must be remanded before the Board can take further action.

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case to the appellant regarding the issue of entitlement to death benefits, including DIC benefits, nonservice-connected pension benefits, and accrued benefits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


